DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/271,395 filed on 2/25/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Objection to Drawings
            The drawings are objected to under 37 CFR 1.84(o) because Fig.1 lacks descriptive labels in the drawings as described in the specification.  One of ordinary skill in the art is not enabled to interpret the drawings without referring to the disclosure.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the power supply grounding end of the said brake" in ll.5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the transformer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 5, 8-10 are objected to because of the following informalities:  there are more than one periods for these claims.  Appropriate correction is required.
Claim 6 is objected to because of the following informality: the step motor should be changed to the step motor driver. 
Claim 7 is objected to because of the following informality: “the brake” should be changed to “the brake device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Xiao (CN 205105136).

Regarding claim 1, Xiao teaches:
 A stepper motor driver (Figs. 1,9 are each a motor driver~ Page. 2 a motor driver to drive the motor to rotate a fixed angle) with brake drive (brake circuit 109), wherein it comprises
 a microprocessor (control chip 101) embedded with a communication protocol (Abstract: control chip provided with host computer interface and the bus interface for being connected with other motor driver by bus, thus embedded with a communication protocol), 
an external interface unit mutually connected to the said microprocessor (Fig. 9 external input/output interface unit 115 connected to the control chip 101) and
 a communication interface circuit (Page 2 last 2 para: motor driver comprises in CAN communication interface); 
the said microprocessor is also connected to a drive control circuit (H-bridge dive circuit 105) and brake device (brake circuit 109), and 
the said brake device is mutually connected to the said external interface unit (brake circuit 109 connected to input/output interface unit 115); 
the said microprocessor is also mutually connected to a power supply circuit that provides a stable power supply voltage (Fig. 2 power supply supplying 5V to control chip 101 through power pin VCC).  

Regarding claim 14, Xiao teaches:
A drive device, comprising a motor (abstract: motor), wherein the said drive device comprises the stepper motor driver with brake drive (109) as claimed in claim 1,

Regarding claim 15, Xiao teaches:
An automation device (Page 2 para 7-8, overvoltage crowbar and temperature protective circuit automatically out of service, when over tension or when temperature is too high; thus automatic control without manual intervention; and motor driver as host computer interface with CAN communication interface and more), wherein it comprises the drive device claimed in claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 205105136).

Regarding claim 2, Xiao teaches:
The stepper motor driver with brake drive as claimed in claim 1, wherein the said brake device comprises a brake drive circuit and brake (Fig. 5 shows a brake drive circuit for external brake of motor~ see page 5, 3rd para.); the said brake drive circuit comprises an isolation unit (Fig. 5 shows an isolation unit, a phototransistor comprising an LED and transistor as isolation unit) and a transistor (Fig. 5 transistor and resistor).
Xiao shows a transistor with the brake circuit of Fig. 5 but doesn’t necessarily mentions the transistor amplifying the output of the input of the brake circuit, wherein the said microprocessor is connected to the said amplifier through the said isolation unit and the said amplifier is used to amplify the current signal output by the said isolation unit, sending it to the said brake.  
However, one of ordinary skill in the art knows that one of the key characteristics of a transistor is that it can be used as an amplifier. The transistor of Xiao can be used as an amplifier when it correctly biased. The control chip 101 of Xiao is connected to the brake circuit 109 as shown in Fig. 1 and the transistor of Fig. 5 can used as amplifier to amplify the current signal output by the phototransistor (as known as isolation unit) and sending it to the external brake as mentioned on page 5 3rd para. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the transistor of Fig. 5 as an amplifier to increase the output of the control chip 101.

Regarding claim 3, Xiao teaches:
 The stepper motor driver with brake drive as claimed in claim 2, wherein the said isolation unit, the said amplifier and the said microprocessor are installed on the same circuit substrate (Page 3 motor driver described preferably ARMSTM103FRBT6 chip; thus isolation and amplifier, which are part of the braking circuit 109, are on same circuit substrate as the control chip). 

Regarding claim 4, Xiao teaches:
The stepper motor driver with brake drive as claimed in claim 2, wherein the said brake drive circuit also comprises a switch unit (Fig. 5 shows a switch as part of the phototransistor) and the said switch unit is connected in series to the said amplifier (the switch of the phototransistor is connected in series to the transistor, wherein this transistor could be used as amplifier).  

Regarding claim 5, Xiao teaches:
The stepper motor driver with brake drive as in claim 2, wherein the said brake drive circuit also comprises: a protection unit (Fig. 9 shows overvoltage protection circuit 112 and temperature protection 113). One end of the said protection unit is connected to the said amplifier (Fig. 9 and Fig. 5 show that the protection circuit and the brake circuit are connected, thus protection unit connected to the transistor that could be used as amplifier) and the other end is connected to the input end of the power supply of the said brake (Figs 5 and 8 show that the brake circuit and the temperature protection circuit are connected to the power supply that is 3.3V).

Regarding claim 12, Xiao teaches on page 6 para 8 an external warning device.
Xiao doesn’t explicitly teach wherein the said stepper motor driver with brake drive also comprises a display unit and the said display unit is electrically connected to the said microprocessor; of which, the said display unit comprises one or several of the following types: LED indicator light, digital tube and liquid crystal display.
However, one of ordinary skill in the art may use an LED indicator light on the external warning device connected to the microprocessor for warning purpose.
Therefore, it would have been obvious to a person having ordinary skill in the art to provide the drive of Xiao with LED light on the external warning device to inform that a warning has been issued. 

Regarding claim 13, Xiao teaches on page 6 para 8 an external warning device.
Xiao doesn’t explicitly teach wherein the said stepper motor driver with brake drive also comprises an alarm unit, and the said alarm unit is electrically connected to the said microprocessor.  
However, one of ordinary skill in the art may use an alarm unit as external warning device that may be connected to the microprocessor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the driver of Xiao with alarm unit to inform that a warning has been issued. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 205105136) in view of  Zhang (US 20170063281).

Regarding claim 6, Xiao teaches the external interface but not explicitly:
wherein the said external interface comprises a power supply interface unit, winding interface unit, and 1/0 interface unit; the said power supply interface unit is mutually connected to the said power supply circuit; one end of the said winding interface unit is mutually connected to the said drive control circuit and the other end is mutually connected to the stepper motor; the said I/O interface unit is mutually connected to the said microprocessor.  
However, Zhang teaches: 
Driver 3 possibly as Serial Peripheral Interface mode (see [0024]), interpreted as external interface, comprises a power supply interface unit (Figure 4 input of VCC), winding interface unit (OUT2, OUT1), and 1/0 interface unit (SO, SI); the said power supply interface unit is mutually connected to the said power supply circuit (input of VCC connected to VCC); one end of the said winding interface unit is mutually connected to the said drive control circuit and the other end is mutually connected to the stepper motor (OUT1, OUT2 connected to driver and motor); the said I/O interface unit is mutually connected to the said microprocessor (SI, SO connected to microprocessor 2).  
Given the teaching of Zhang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the external interface of Xiao with SPI mode and comprising power supply interface unit, I/O interface unit, said power supply interface unit mutually connected to said power supply cirvuit, one end of said winding interface unit mutually connected to drive control circuit and the other end mutually connected to stepper motor and the said I/O interface unit mutually connected to microprocessor in order to provide successful communication by simulating a timing sequence of the SPI communication protocol on the software. 

Regarding claim 7, Xiao teaches the external I/O interface 115 and the brake circuit 109 and Zhang teaches the I/O interface and power supply interface.
None of Xiao, nor Zhang explicitly teach:
wherein the said I/O interface unit comprises: the first output interface, the second output interface, and the third output interface; the said first output interface is used to connect to the first end of the said brake, the said second output interface is used to connect to the second end of the brake, and the said third output interface is used to connect to the power supply grounding end of the said brake.  
However, for design purpose, a person of ordinary skill in the art may choose to design a communication between individual control modules, such as a first output interface to connect to the first end of brake device, a second output interface to connect to the second end of brake and a third output interface to connect to the power supply ground end of the brake device, using a direct link such as a serial peripheral interface bus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the external interface of Xiao, with Serial Peripheral Interface mode, comprising first, second, third output interference to connect with brake device in order to provide successful communication by simulating a timing sequence of the SPI communication protocol on the software.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 205105136) in view of Yao (CN 205724268).

Regarding claim 8, Xiao doesn’t explicitly:
wherein the said communication interface circuit comprises a physical layer communication circuit and anti-interference circuit. The said anti-interference circuit is electrically connected to the said microprocessor through the said physical layer communication circuit.  
However, Yao teaches in claim 1 and Fig. 1 a communication interface circuit comprising a physical layer communication circuit (signal input port 8 and signal output port 1) and anti-interference circuit (anti-interference insulation sheath 5 and anti-interference metal wire 6). The signal input port 8 and signal output port 1 electrically connects the anti-interference insulation sheath 5 and anti-interference metal wire 6 to the controller.
Given the teaching of Yao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the communication layer of Xiao with physical layer communication circuit and anti-interference circuit wherein the said anti-interference circuit is electrically connected to the said microprocessor through the said physical layer communication circuit in order to provide a simple structure of communication interface with increased efficiency.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 205105136) in view of Yao (CN 205724268) further in view of McCarthy (US 2017/0346661).

Regarding claim 9, none of Xiao nor Yao explicitly teach:
 	wherein the said anti-interference circuit comprises the first common mode choke and first transient voltage suppressor. The said first transient voltage suppressor is connected to one end of the said first common mode choke.  
	However, McCarthy teaches a first common mode choke 322 and in para [0038] an electrostatic discharge circuit, an isolation circuit and a plurality of connection terminals wherein the electrostatic discharge circuit is configured to suppress transient voltage in the integrated circuit. [0039] states that the electromagnetic interference circuit is coupled between the at least one isolation circuit and at least one of a plurality of connection terminals, the EMI circuit configured to suppress electromagnetic interference. Fig. 3 shows the choke connected to magnetic circuit 320.
	Given the teaching of McCarthy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive of Xiao with a choke or EMI filter and a voltage suppressor in order to dissipate high transient power surges and protect the drive by shunting a high current surge.

Regarding claim 10, none of Xiao nor Yao explicitly teach:
wherein the said anti-interference circuit is connected to the first transformer. The said first transformer is electrically connected to the said first common mode choke and the said first transformer is used to send the signal sent from the said first common mode choke to the said microprocessor.  
	However, McCarthy teaches a transformer/ magnetic circuit and an EMI filtering circuit/choke in Fig. 1 and in [0025] states method for communication of data may be performed using one or more processors within an integrated circuit 100.
	Given the teaching of McCarthy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the driver of Xiao with transformer and choke for sending signal to microprocessor in order to provide communication data, increased noise immunity, better impedance matching between the magnetic circuits and improved common-mode rejection ratio (see [0003] of McCarthy).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 205105136) in view of Wu (CN 102205461).

Regarding claim 11, Xiao doesn’t explicitly teach:
 wherein the said stepper motor driver with brake drive also comprises a communication address setting circuit, and the said communication address setting circuit is mutually connected to the said microprocessor; of which, the said communication address setting circuit is a DIP switch.  
However Wu teaches microprocessor connected to driver using DIP switches as communication address setting circuit.
Given the teaching of Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive of Xiao with DIP switches in order to provide packages more densely than round package for instance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN202231660 to Fu, teaches:  a utility model relating to a self-driven type closed-loop stepping motor, which comprises a stepping motor, a position feedback device, a driving unit, a full-closed-loop control unit and a communication unit; the position feedback device, the driving unit, the full-closed-loop control unit and the communication unit are integrated in an insulation shell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-270-7279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
11/18/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846